[Cite as State v. Alt, 2012-Ohio-2054.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96289


                                          STATE OF OHIO
                                                  PLAINTIFF-APPELLEE

                                                  vs.

                                           SUSAN ALT
                                                  DEFENDANT-APPELLANT



                                       JUDGMENT:
                                   APPLICATION DENIED


                               Cuyahoga County Common Pleas Court
                                      Case No. CR-527674
                                    Application for Reopening
                                       Motion No. 453869

RELEASE DATE:                 May 9, 2012
                                 2



ATTORNEY FOR APPELLANT

Gregory Scott Robey, Esq.
Robey & Robey
14402 Granger Road
Cleveland, Ohio 44137

ATTORNEYS FOR APPELLEE

William D. Mason, Esq.
Cuyahoga County Prosecutor
By: Mary McGrath, Esq.
Assistant Prosecuting Attorney
1200 Ontario Street
Cleveland, Ohio 44113
                                             3




KATHLEEN ANN KEOUGH, J.:

       In State v. Alt, Cuyahoga County Court of Common Pleas Case No. CR-527674,

applicant, Susan Alt, pled guilty to 31 counts of a 96-count indictment arising from a

mortgage fraud scheme.       This court affirmed that judgment in State v. Alt, 8th Dist. No.

96289, 2011-Ohio-5393.

       The Supreme Court of Ohio denied Alt’s motion for leave to appeal and dismissed

the appeal as not involving any substantial constitutional question. State v. Alt,131 Ohio

St.3d 1459, 2012-Ohio-648, 961 N.E.2d 1137 .

       Alt has filed with the clerk of this court an application for reopening. She asserts

that she was denied the effective assistance of appellate counsel because appellate

counsel did not assign the ineffective assistance of trial counsel as error.   We deny the

application for reopening.     As required by App.R. 26(B)(6), the reasons for our denial

follow.

       Initially, we note that App.R. 26(B)(1) provides, in part: “An application for

reopening shall be filed * * * within ninety days from journalization of the appellate

judgment unless the applicant shows good cause for filing at a later time.” App.R.

26(B)(2)(b) requires that an application for reopening include “a showing of good cause
                                            4
for untimely filing if the application is filed more than ninety days after journalization of

the appellate judgment.”

         This court’s decision affirming applicant’s conviction was journalized on October

20, 2011. The application was filed on April 4, 2012, clearly in excess of the ninety-day

limit.   Alt asserts that various circumstances constitute good cause for the delay in her

filing the application for reopening.

         She observes that she has been imprisoned since 2009 and has had minimal contact

with appellate counsel.    “In State v. Lamar (Oct. 15, 1985), Cuyahoga App. No. 49551,

reopening disallowed (Nov. 15, 1995), Motion No. 263398, this court held that lack of

communication with appellate counsel did not show good cause.”           State v. Bess, 8th

Dist. No. 91560, 2009-Ohio-2032, reopening disallowed, 2011-Ohio-5490, ¶ 4.

“Minimal contact” also does not demonstrate good cause.

         Alt also states that she did not receive copies of the notice of appeal and briefs

filed in her direct appeal.    “It is well-established that ‘inability to access the record,’

reliance on counsel as well as the failure of appellate counsel ‘to communicate with

[applicant] and provide him with necessary records’ do not provide a basis for finding

that an applicant has good cause for the untimely filing of an application for reopening.

Application, at 3-4.” (Citation omitted.) State v. Morgan, 8th Dist. No. 55341, (Mar.

16, 1989), reopening disallowed, 2007-Ohio-5532, ¶ 7. See also State v. Howell, 8th

Dist. No. 92827, 2010-Ohio-3403, reopening disallowed, 2011-Ohio-3683 (appellate
                                            5
counsel’s failure to give applicant a copy of trial transcripts is not good cause).

Appellate counsel’s failure to send copies of the notice of appeal and appellate briefs to

Alt is comparable to the lack of access to other court records experienced by other

applicants.   That is, the fact that appellate counsel did not provide Alt the notice of

appeal and briefs in the direct appeal does not establish good cause for the delay in filing

the application for reopening.

       Alt indicates that she never received a copy of this court’s decision on her direct

appeal.   The failure of appellate counsel to notify a defendant-appellant of the judgment

of the court of appeals is not good cause for the untimely filing of an application for

reopening.    See State v. Mitchell, 8th Dist. No. 88977, 2007-Ohio-6190, reopening

disallowed, 2009-Ohio-1874.

       She also states that appellate counsel never informed her of the option of filing

an application for reopening under App.R. 26(B).      “It is well established, however, that

reliance on counsel and asserting that appellate counsel did not inform the appellant

regarding filing an application for reopening under App.R. 26(B) do not establish good

cause for the untimely filing of an application for reopening.”   (Citation omitted.) State

v. Pruitt, 8th Dist. Nos. 86707 and 86986, 2006-Ohio-4106, reopening disallowed,

2012-Ohio-94, ¶ 5. Similarly, the failure of Alt’s appellate counsel to inform her of the

option of filing an application for reopening is not good cause for the untimely filing of

her application.
                                           6
       Alt complains that she did not learn that she could seek reopening until she

engaged new counsel.      As the authorities above indicate, however, Alt’s reliance on

appellate counsel does not establish good cause for the untimely filing of her application.



       As the discussion above demonstrates, none of the circumstances asserted by Alt

constitutes good cause.

       The Supreme Court has upheld judgments denying applications for reopening

solely on the basis that the application was not timely filed and the applicant failed to

show “good cause for filing at a later time.”      App.R. 26(B)(1). See, e.g., State v.

Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, and State v. LaMar, 102

Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970. Applicant’s failure to demonstrate

good cause is a sufficient basis for denying the application for reopening. See, e.g.,

State v. Almashni, 8th Dist. No. 92237, 2010-Ohio-898, reopening disallowed,

2012-Ohio-349.

       Accordingly, the application for reopening is denied.



_______________________________________________
KATHLEEN ANN KEOUGH, JUDGE


MARY J. BOYLE, P.J., and
KENNETH A. ROCCO, J., CONCUR